Case 1:19-cv-00339-JTN-SJB ECF No. 101 filed 08/31/20 PageID.478 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                    Case No. 1:19-cv-339
 v.
                                                                    HON. JANET T. NEFF
 DANIEL I. THODY and WALTER-ELIYAH
 THODY,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       Now pending before the Court in this civil action are Defendants’ objections (ECF Nos.

46, 61 & 75) to the Magistrate Judge’s Reports and Recommendations (R&R) (ECF Nos. 39, 58,

72); and Defendant’s appeal (ECF No. 75) from a pretrial Order of the Magistrate Judge (ECF No.

73). For the following reasons, the Court denies the objections, denies the appeal, and issues this

Opinion and Order.

       The United States initiated this action on May 1, 2019 against Daniel I. Thody and his

father, Walter-Eliyah Thody, to reduce certain federal tax liabilities to a judgment against Daniel

(Count I) and to enforce federal tax liens against property titled in the name of Daniel I. Thody

located in Newaygo County, Michigan, against which Walter-Eliyah had recorded a purported

security interest for $950,000 (Count II) (Compl. [ECF No. 1] ¶¶ 7, 12 & 17-18). Defendant Daniel

Thody answered the Complaint and included a Counterclaim (ECF No. 24 at PageID.86-87),

which the United States moved to dismiss (ECF No. 25). Defendant Walter-Eliyah Thode has

since filed four motions to dismiss the United States’ Complaint (ECF Nos. 35, 47, 52 & 56).
Case 1:19-cv-00339-JTN-SJB ECF No. 101 filed 08/31/20 PageID.479 Page 2 of 5



         December 16, 2019 R&R (ECF No. 39). In the first Report and Recommendation issued

on December 16, 2019, the Magistrate Judge recommends that this Court grant the United States’

motion to dismiss for the reason that Defendant Daniel Thody’s Counterclaim did not set forth a

basis for jurisdiction and failed to invoke a waiver of sovereign immunity (R&R, ECF No. 39 at

PageID.146-147). The Magistrate Judge also recommends that this Court deny Defendant Walter-

Eliyah Thode’s “motion to dismiss with extreme prejudice” because Walter-Eliyah Thody “cites

no court rule or case supporting dismissal of the complaint in this case,” and having reviewed the

complaint, the Magistrate Judge found “no reason to conclude that it does not allege a viable claim”

(id. at PageID.148).

         Only Defendant Walter-Eliyah Thody filed an objection to the December 16, 2019 Report

and Recommendation (ECF No. 46).            An objection to a magistrate judge’s report and

recommendation must “specifically identify the portions of the proposed findings,

recommendations, or report to which objections are made and the basis for such objections.” W.D.

Mich. LCivR 72.3(b). The Court reviews de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. District courts need not

provide de novo review of frivolous, general, or conclusive objections. Weiler v. U.S. Dep’t of

Treasury-Internal Revenue Serv., No. 19-3729, 2020 WL 2528916, at *1 (6th Cir. Apr. 24, 2020);

Bell v. Huling, 52 F.3d 324, at *1 (6th Cir. 1995); Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986).

         As the United States pointed out in response to the objection (ECF No. 48 at PageID.195),

Defendant Walter-Eliyah Thody merely reiterates the propositions presented in his previous

filings, without identifying any factual or legal error by the Magistrate Judge. His “objection” to




                                                 2
Case 1:19-cv-00339-JTN-SJB ECF No. 101 filed 08/31/20 PageID.480 Page 3 of 5



the Report and Recommendation is therefore properly denied. Accordingly, this Court adopts the

Magistrate Judge’s December 16, 2019 Report and Recommendation as the Opinion of this Court.

       February 25, 2020 R&R (ECF No. 58). Next, on February 25, 2020, the Magistrate Judge

issued a second Report and Recommendation, recommending that this Court also deny the two

additional motions to dismiss filed by Defendant Walter-Eliyah Thody, determining that the

jurisdiction challenges presented in the motions were “equally meritless” (R&R, ECF No. 58 at

PageID.242). Defendant Walter-Eliyah Thody’s objection to the Report and Recommendation

(ECF No. 61) is frivolous and properly denied. As the United States sets forth in its response to

the objection, “the Court has jurisdiction over this case and has jurisdiction to decide issues under

Michigan law to the extent necessary to adjudicate the claims of the parties in this case regarding

property against which the United States seeks to enforce federal tax liens” (ECF No. 62 at

PageID.253). This Court will also adopt the Magistrate Judge’s February 25, 2020 Report and

Recommendation as the Opinion of this Court.

       April 23, 2020 R&R (ECF No. 72). Last, on April 23, 2020, the Magistrate Judge issued

a third Report and Recommendation, recommending that this Court deny Defendant Walter-Eliyah

Thody’s fourth motion to dismiss for the reasons stated in the prior Reports and Recommendations

(R&R, ECF No. 72 at PageID.297). Defendant Walter-Eliyah Thody moves this Court to accept

his untimely May 12, 2020 objection to the Report and Recommendation (ECF No. 76), a motion

that this Court will grant. However, because the objection (ECF No. 75) is frivolous, it is properly

denied, and this Court adopts the Magistrate Judge’s April 23, 2020 Report and Recommendation

as the Opinion of this Court.

       To the extent Defendant Walter-Eliyah Thody’s May 12, 2020 filing also includes an

appeal from the Magistrate Judge’s April 23, 2020 Order granting the United States’ motion to



                                                 3
Case 1:19-cv-00339-JTN-SJB ECF No. 101 filed 08/31/20 PageID.481 Page 4 of 5



compel discovery (ECF No. 73), such appeal is denied. Specifically, on April 23, 2020, the

Magistrate Judge ordered Defendant Walter-Eliyah Thody to “fully answer” the interrogatories

posed by the United States (id. at PageID.299). This Court will reverse an order of the Magistrate

Judge only where it is shown that the decision is “clearly erroneous or contrary to law.” 28 U.S.C.

§ 636(b)(1)(A); see also FED. R. CIV. P. 72(a); W.D. Mich. LCivR 72.3(a). Defendant Walter-

Eliyah Thody challenges the Magistrate Judge’s decision on the basis that the “interrogatories, if

complied with, would imply W. Thody’s concession of this Court’s SMJ [subject matter

jurisdiction]” (ECF No. 75 at PageID.306). As his jurisdictional challenge is wholly without merit,

the argument concomitantly fails to demonstrate that the Magistrate Judge’s Order is either clearly

erroneous or contrary to law. The appeal is therefore properly denied.

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 46) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 39) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss Defendant Daniel I.

Thody’s Counterclaim (ECF No. 25) is GRANTED for the reasons stated in the Report and

Recommendation (ECF No. 39).

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s “Motion to Dismiss

with Extreme Prejudice” (ECF No. 35) is DENIED for the reasons stated in the Report and

Recommendation (ECF No. 39).

       IT IS FURTHER ORDERED that the Objections (ECF No. 61) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 58) is APPROVED and

ADOPTED as the Opinion of the Court.



                                                4
Case 1:19-cv-00339-JTN-SJB ECF No. 101 filed 08/31/20 PageID.482 Page 5 of 5



       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s Motion named as

“Denial of Jurisdiction and Motion to Dismiss with Extreme Prejudice” (ECF No. 47) is DENIED

for the reasons stated in the Report and Recommendation (ECF No. 58).

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s motion to dismiss

(ECF No. 52) is DENIED for the reasons stated in the Report and Recommendation (ECF No. 58).

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s Motion for leave

for extension of time to file untimely objection/appeal (ECF No. 76) is GRANTED.

       IT IS FURTHER ORDERED that the Objections (ECF No. 75) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 72) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s Motion to Dismiss

(ECF No. 56) is DENIED for the reasons stated in the Report and Recommendation (ECF No. 72).

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s Appeal (ECF No.

75) from the Magistrate Judge’s Order (ECF No. 73) is DENIED.


Dated: August 31, 2020                                     /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                             5
